Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0083397 to Bradford et al.
As to claims 1-2, Bradford discloses an electron beam curable coating composition (0028) comprising 5-50% by weight of a radiation curable component comprising at least two functional groups (multifunctional, encompasses at least trifunctional, see Examples), 5-90% by weight of a thermally curable binder that has at least two isocyanate-reactive groups and no functional groups having bonds activatable upon exposure to radiation, and 5-90% by weight of an isocyanate component that is preferably the isocyanurate trimer of HDI and does not contain bonds that are activatable by radiation (Abstract, 0070).  With regards to the content of isocyanate in the reactants that do not contain radiation curable groups and the solid content of isocyanate component to (meth)acrylate component.  Bradford teaches ranges that overlap the claimed range.  It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of the cited patent case law, it would therefore have been obvious that in this particular instance to use less of the polyisocyanate component that falls within the claimed range based on prior art presented that disclosed wherein the selection of the amount of each component is chosen on an individual basis and is selected to achieve a desirable balance between porosity sealing and adhesion (0024-0025).
As to claims 3-6, Bradford discloses mixing the components.  Therefore, at some point component (B) would contain a mixture of the polyol component and the polyisocyanate component. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763